*616MEMORANDUM **
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Kevin Keith Furlong appeals from the district court’s order concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Furlong contends that the district court erred on remand because it failed to understand the full scope of its discretion. However, this contention is belied by the record. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006). Moreover, because the district court determined that Furlong’s sentence would not have been materially different had the district court known that the Guidelines were advisory, Furlong was not entitled to a resentencing hearing. See id.; Ameline, 409 F.3d at 1085. To the extent Furlong raises additional contentions, these contentions are not reviewable. See Combs, 470 F.3d at 1296-97.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.